IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JACQUELINE WALDEN,                    NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4095

HILLSBOROUGH AREA
REGIONAL TRANSIT AND
COMMERCIAL RISK                           CORRECTED PAGES: pg 1
MANAGEMENT,                               CORRECTION IS UNDERLINED IN
                                          RED
                                          MAILED: October 7, 2016
      Appellees.                          BY: KMS


_____________________________/

Opinion filed October 7, 2016.

An appeal from an order of the Judge of Compensation Claims.
Mark A. Massey, Judge.

Date of Accident: March 27, 2014.

Michael J. Winer of the Law Office of Michael J. Winer, P.A., Tampa, for Appellant.

Steven Hovsepian and Katherine Stone Agliano of Barbas, Nunez, Sanders, Butler
& Hovsepian, Tampa, for Appellees.




PER CURIAM.

      The court having received the August 24, 2016, order of the Supreme Court

of Florida quashing this court’s opinion of February 19, 2016, and remanding the
matter for reconsideration upon application of Castellanos v. Next Door Co., 192

So. 3d 431 (Fla. 2016), and finding that reversal is warranted in light of that opinion,

the order of the Judge of Compensation Claims is REVERSED and this case is

REMANDED for proceedings consistent with that opinion.

      REVERSED and REMANDED.

ROWE, OSTERHAUS, and WINOKUR, JJ., CONCUR.




                                           2